DETAILED ACTION
This office action is in response to the amendment filed February 10, 2021 in which claims 1-6, 8, 9, and 21 are presented for examination, claims 10-16 and 18-20 are withdrawn, and claims 7 and 17 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objection to the drawings should be withdrawn in view of the cancelation of claim 7.  
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Objections to claims 1, 6, and 7 should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  Rejection of claims 1-6, 8, and 9 under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  While Examiner acknowledges that current amendments to claims 1 and 8 overcome the bases of rejection detailed in the prior office action, current amendments to claims 1 and 8 have resulted in updated bases of rejection under 35 USC 112(b).  Examiner further respectfully notes that the bases of rejection of claims 3-5 as detailed in the prior action were not addressed (see rejections under 35 USC 112(b), below).  The rejection is maintained.

Applicant’s Fourth Argument:  The rejection of claim 1 under 35 USC 102 over US Pub No. 2008/0301849 LEVY should be withdrawn because LEVY fails to disclose “wherein the outer layer is adapted to be easily lifted to access a breast of a wearer through one of the sleeve openings of the inner layer” as recited in claim 1.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  LEVY discloses garment 100,102 in FIG. 7 that includes all the structural limitations of claim 1 and would therefore be capable of performing the intended use of lifting the outer layer to access the breast of a wearer through one of the sleeve openings of the inner layer as claimed.  Whether garment 100,102 of FIG. 7 perform the claimed intended use “easily” is subjective; it’s impossible to determine the metes and bounds of the term “easily.”  Examiner further notes that Applicant’s arguments about garment 100,102 of FIG. 7 being worn with tightness are likewise unpersuasive.  There is no reason to assume that garment 100,102 of FIG. 7 would, for example, fit a petite female wearer in a tight manner should she choose to don a men’s XXL sized example of garment 100,102 of FIG. 7.  The rejection is maintained.

Applicant’s Fifth Argument:  The rejection of claim 1 under 35 USC 102 over LEVY should be withdrawn because garment 100,102 of FIG. 7 is disclosed as being a failed experiment and modifying the shirt to be adapted to be easily lifted would render the shirt unsatisfactory for the intended purpose of LEVY.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  The fact that LEVY discloses garment 100,102 of FIG. 7 as a failed experiment for its stated intended use does not necessarily render it unsatisfactory for other intended uses and the arguments about modifying the garment rendering it unsatisfactory for the disclosed intended use are unpersuasive at least because there is no need to modify the garment to meet the limitations of claim 1.  The rejection is maintained.

Applicant’s Sixth Argument:  Rejection of claim 8 under 35 USC 103 over LEVY in view of ES 1,058,947 LEDESMA should be withdrawn.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8, and 21 (as well as claims 2, 6, and 9 for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3-5 each recite the limitation “the shoulders of the garment.”  There is insufficient antecedent basis for this limitation in the claims.
Claim 8 recites the limitations “wherein the inner layer comprises an inner layer front section and an inner layer back section that are attached to each other at least at sides thereof” and “wherein the outer layer comprises an outer layer front section and an outer layer back section that are attached to each other at least at sides thereof.”  The term “thereof” is indefinite because it can be interpreted to refer to any structure positively recited at any prior point in the claim.  The limitations are also indefinite because it is unclear whether each of the sections have plural "sides" or each has "a side" and "sides" is in reference to the two sections’ respective sides?  For purposes of examination, these limitations will be interpreted as “wherein the inner layer comprises an inner layer front section with sides and an inner layer back section 
Claim 21 recites the limitations “wherein the inner layer comprises an inner layer front section and an inner layer back section that are attached to each other at least at sides thereof” and “wherein the outer layer comprises an outer layer front section and an outer layer back section that are attached to each other at least at sides thereof.”  The term “thereof” is indefinite because it can be interpreted to refer to any structure positively recited at any prior point in the claim.  The limitations are also indefinite because it is unclear whether each of the sections have plural "sides" or each has "a side" and "sides" is in reference to the two sections’ respective sides?  For purposes of examination, these limitations will be interpreted as “wherein the inner layer comprises an inner layer front section with sides and an inner layer back section with sides, the inner layer front section and the inner layer back section are attached together at least at the respective sides of the inner layer front section and the inner layer back section” and “wherein the outer layer comprises an outer layer front section with sides and an outer layer back section with sides, the outer layer front section and the outer layer back section are attached together at least at the respective sides of the outer layer front section and the outer layer back section,” respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2008/0301849 LEVY.
Regarding claim 1, LEVY discloses a garment (100,102 of FIG. 7), the garment comprising an outer layer (100) and an inner layer (102) extending below the outer layer (see FIG. 7), wherein the inner layer comprises an inner layer front section with sides and an inner layer back section with sides, the inner layer front section and the inner layer back section are attached together at least at the respective sides of the inner layer front section and the inner layer back section (as depicted in FIG. 7, inner layer 102 is a conventional tank top style shirt with sections configured to cover front and back sections of a wearer, respectively, those sections being attached at sides thereof), and wherein the outer layer comprises an outer layer front section with sides and an outer layer back section with sides, the outer layer front section and the outer layer back section are attached together at least at the respective sides of the outer layer front section and the outer layer back section (as depicted in FIG. 7, outer layer 100 is a conventional sport style shirt with sections configured to cover front and back sections of a wearer, respectively, those sections being attached at sides thereof), wherein the inner layer and the outer layer are attached to each other in at least one point above lowermost edges of sleeve openings of the inner layer (para. 0034; annotated FIG. 7; inner layer 102 and outer layer 100 are directly affixed to each other via stitching at shoulders 106 of inner layer 102 and outer layer 100), but not directly affixed to each other below the lowermost edges of the sleeve openings of the inner layer, and the outer layer comprises a lower edge (annotated FIG. 7) arranged below the lowermost edges of the sleeve openings of the inner layer (annotated FIG. 7), so that the lower edge of the outer layer hangs freely outside the inner layer around the para. 0034; annotated FIG. 7; inner layer 102 and outer layer 100 are not disclosed as comprising any additional points of direct affixation between inner layer 102 and outer layer 100 other than the stitching at shoulders 106, therefore allowing the lower edge of outer layer 100 to hang freely outside inner layer 102 around the entire garment).
Regarding the limitations “A garment suitable for nursing … so that the lower edge of the outer layer hangs freely outside the inner layer around the entire garment and thus can be easily lifted to access the breast of a wearer through one of the sleeve openings of the inner layer,” Examiner respectfully notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the lower edge of outer layer 100 is capable of being lifted to provide access to the breast of a wearer through one of the sleeve openings inner layer 102 as claimed.  As such, because the garment disclosed by LEVY meets all the structural limitations as claimed, it would be capable of performing such functions.

    PNG
    media_image1.png
    982
    1003
    media_image1.png
    Greyscale



Regarding claim 2, LEVY further discloses a garment wherein the inner layer is sleeveless (para. 0034; see FIG. 7).

Regarding claim 3, LEVY further discloses a garment wherein the inner layer front section and the inner layer back section are also attached to each other along shoulders of the para. 0034; as depicted in FIG. 7, the upper edges of the inner layer front and back sections are attached to each other at shoulders 106 of the garment).

Regarding claim 4, LEVY further discloses a garment wherein the outer layer front section and the outer layer back section are also attached to each other along shoulders of the garment (para. 0034; as depicted in FIG. 7, the upper edges of the outer layer front and back sections are attached to each other at shoulders 106 of the garment).

Regarding claim 5, LEVY further discloses a garment wherein the inner layer and the outer layer are attached to each other along at least a part of shoulders of the garment and/or around at least a part of a neckline of the garment (para. 0034; as depicted in FIG. 7, inner layer 102 and outer layer 100 are directly affixed to each other via stitching at shoulders 106 of inner layer 102 and outer layer 100).

Regarding claim 6, LEVY further discloses a garment wherein both the inner layer and the outer layer are arranged to cover the breasts of a wearer when the garment is worn (as depicted in FIG. 7, inner layer 102 and outer layer 100 are each conventional shirts configured to conceal the breasts of a wearer).

Regarding claim 9, LEVY further discloses a garment wherein the lower edge of the outer layer follows a straight horizontal line (see FIG. 7 of LEVY).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 204232330 ZHENG (please note that all references to the specification of ZHENG are to the English language translation of ZHENG appended to the copy of ZHENG submitted with this office action) in view of LEVY.
Regarding claim 8, ZHENG discloses a garment suitable for nursing (see FIGS. 1-2; Abstract), the garment comprising an outer layer (2,3) and an inner layer (1) extending below the outer layer (see FIGS. 1-2; para. 0025), wherein the inner layer comprises an inner layer front section with sides and an inner layer back section with sides (see FIGS. 1-2), the inner layer front section and the inner layer back section are attached together at least at the respective sides of the inner layer front section and the inner layer back section (see FIGS. 1-2; para. 0025), wherein the outer layer comprises an outer layer front section (2) with sides and an outer layer back section (3) with sides, the outer layer front section and the outer layer back section are attached together at least at the respective sides of the outer layer front section and the outer layer back section (see FIGS. 1-2; para. 0025), and the outer layer comprises a lower see FIGS. 1-2; para. 0025).
Although ZHENG does not expressly disclose a nursing garment wherein the distance between the lowermost edges of the sleeve openings of the inner layer and the lower edge of the outer layer at least at one of the sides is 2- 15 cm, as depicted in ZHENG FIGS. 1-2, the garment appears to have the same general dimensions as the claimed garment depicted in FIGS. 1-4b of the instant application.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a nursing garment wherein the distance between the lowermost edges of the sleeve openings of the inner layer and the lower edge of the outer layer at least at one of the sides is 2- 15 cm would be an suitable configuration for providing a nursing garment wherein a breastfeeding mother can lift the outer layer to expose her breasts through the sleeve openings of the inner layer to carry out nursing her baby.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).
ZHENG is silent as to whether or how the inner layer and the outer layer are attached to each other.
However, LEVY teaches a garment capable of being used for nursing wherein the inner layer and the outer layer are attached to each other in at least one point above lowermost edges of the sleeve openings of the inner layer (para. 0034; annotated FIG. 7; inner layer 102 and outer layer 100 are directly affixed to each other via stitching at shoulders 106 of inner layer 102 and outer layer 100), but not directly affixed to each other below the lowermost edges of the sleeve openings of the inner layer (annotated FIG. 7).
ZHENG and LEVY teach analogous inventions in the field of two layer upper body garments.  It would have been obvious to one of ordinary skill in the art before the effective filing .

Claim 21, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over ZHENG in view of US Pub No. 2016/0366953 WATTS.
Regarding claim 21, ZHENG discloses a garment suitable for nursing (see FIGS. 1-2; Abstract), the garment comprising an outer layer (2,3) and an inner layer (1) extending below the outer layer (see FIGS. 1-2; para. 0025), wherein the inner layer comprises an inner layer front section with sides and an inner layer back section with sides (see FIGS. 1-2), the inner layer front section and the inner layer back section are attached together at least at the respective sides of the inner layer front section and the inner layer back section (see FIGS. 1-2; para. 0025), wherein the outer layer comprises an outer layer front section (2) with sides and an outer layer back section (3) with sides, the outer layer front section and the outer layer back section are attached together at least at the respective sides of the outer layer front section and the outer layer back section (see FIGS. 1-2; para. 0025), and the outer layer comprises a lower edge arranged below the lowermost edges of the sleeve openings of the inner layer (see FIGS. 1-2; para. 0025).

However, WATTS teaches a garment capable of being used for nursing (2 of Fig. 6) wherein the inner layer and the outer layer are attached to each other around at least a part of a neckline (8) of the garment, but not directly affixed to each other below lowermost edges of the sleeve openings of the inner layer (see Fig. 6; paras. 0063, 0067).
ZHENG and WATTS teach analogous inventions in the field of two layer upper body garments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the nursing garment of ZHENG such that the inner layer and the outer layer are attached to each other around at least a part of a neckline of the garment, but not directly affixed to each other below lowermost edges of the sleeve openings of the inner layer as taught by WATTS because WATTS teaches that this configuration is known in the upper body garment arts.  It would further have been obvious to one of ordinary skill in the art that a attaching the inner and outer layers of ZHENG in the manner as taught by WATTS would result in a configuration that prevents the inner and outer layers from becoming separated during laundering and storage but allows a breastfeeding mother to easily lift the outer layer to expose her breasts for nursing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAMESON D COLLIER/Primary Examiner, Art Unit 3732